DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 17 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US 10,058,494 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle O’Brien on 17 March 2021.

The application has been amended as follows: 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a method of coloring hair comprising mixing a hair treatment, applying the treatment, and then applying a conditioning composition. The hair treatment and color-altering composition mixture comprises monoethanolamine, citric acid or a salt thereof, a solvent, a bleaching agent, and optionally, a colorant. The pH of the composition prior to including the bleach is from about 2 to about 4. After applying said mixture to the hair, another composition comprising monoethanolamine, maleic acid (or salt thereof), and a solvent is applied to the hair. The closest prior art Uellner et al. (US 8,388,701 B2) teaches that it would be obvious to make a hair composition comprising monoethanolamine in a basic portion but does not teach including an acid in the same composition as the monoethanolamine prior to administration to the hair. 
Kawasoe et al. (US 2001/0042276) teaches a hair dye composition comprising agents such as citric acid, maleic acid, and monethanolamine salts [0066] wherein the overall pH is from 1.5-4.5 [0005]. However, Kawasoe does not teach a method wherein a conditioning composition comprising monoethanolamine and maleic acid is further applied to the hair.

Table 4 in the specification demonstrate that the claimed composition of MEA and citric acid leads to an unexpected beneficial increase in elastic modulus when combined with at least one bleaching agent. The Applicant compares a composition comprising MEA, citric acid, and bleach standard to the same composition with no MEA or citric acid. The Applicant also makes the comparison of adding MEA and water to the bleach and of adding MEA and HCI to the bleach. In all the situations other than that of the instant claims, the elastic modulus does not significantly increase. In the case where MEA and citric acid are added together in the claimed amount and at the claimed pH, the elastic modulus increases by about 25%. Thus, it is unexpected that including citric acid and MEA together along with bleach at acidic pH results in a synergistic combination based on the unexpected boost in elastic modulus. As such, the claimed composition is not taught by the art, the claimed pH is not taught as being acidic, and the Applicant has shown evidence of synergistic properties. Therefore the overall method is accordingly allowable, including dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613